Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses newly added claims 8-13.  The claims are newly rejected under 35 USC 103 as necessitated by amendment.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 in view of Mizutani et al (US 20160118670).
Regarding claim 8, JP ‘350 is directed to a catalyst layer for a fuel cell which comprises fibrous conductive members (carbon nanotubes 40) and catalyst particles ([0013]) supported on the nanotubes, wherein the nanotubes are inclined relative to a surface direction of the catalyst layer, a lengthwise direction of the nanotubes on average matching a first direction (that is, the nanotubes are uniformly oriented to match a first direction) ([0006], [0013], Figs. 2, 7, 10).  The catalyst layer further comprises a proton conductive resin (42) ([0013]).  Regarding claim 10, the fuel cell comprises a membrane electrode assembly comprising an electrolyte membrane (12), first and second catalyst layers (13, 14), and first and second diffusion layers (15, 16), wherein the first catalyst layer comprises the above-referenced catalyst layer (Fig. 2, [0013]).  The fuel cell further comprises first and second separators (20, 30) (Fig. 1, [0015]).
The reference does not expressly teach that the catalyst layer has a uniform thickness, as recited in claim 8. 
However, it would have been obvious to one skilled in the art to make the catalyst layer of JP ‘350 uniformly thick.  First, fuel cell electrodes are generally known to have uniform thickness to aid in stacking components.  Second, the method of making the MEA of the reference (hot roller press) would likely produce a uniformly thick electrode.  Third, the drawings show electrodes having uniform thickness.  Finally, it would be obvious to have uniform contact surfaces to achieve the effects of the invention of JP ‘350 (frictional forces, and dimensional tolerance [0025]-[0026]).  As such, this limitation of claim 8 would be rendered obvious.  
Further regarding claim 8, the claim recites that the ratio of the length of the fibers to the thickness of the catalyst layer is 3 or less.  This ratio is obvious on the basis of the disclosure in [0021] of the tilt angle (from horizontal) of the fibers being 30 to 80 degrees.  In the case of 80 degrees, the fiber length (tantamount to a hypotenuse of a right triangle) would be only slightly larger than the layer thickness.  In the case of 30 degrees, the fiber length would be somewhat longer.  Based on these geometries the Office estimates that the ratio would be in the vicinity of 1.1-1.5, which would fall within the claimed range of 3 or less.  
JP ‘350 does not expressly teach that the catalyst layer comprises a particulate conductive material, as recited in claim 8.
Mizutani et al. is directed to a catalyst electrode layer for a fuel cell.  The catalyst layer may comprise a proton conductive resin, and a catalyst supported on a particulate carbon (conductive support material) and optionally other types of carbon including nanotubes (see [0021]).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  It would have been obvious to one skilled in the art to use other types of conductive carbon (including “particles”) in the electrode of JP ‘350 in addition to the nanotubes.  Both such carbon species would serve as a catalyst support in modified JP ‘350. 
	Claim 8 further recites that an amount of particulate conductive material in the catalyst layer is at least 5 parts by mass relative to 100 parts by mass of the total of the particulate carbon material and the fibrous conductive members. This limitation would be rendered obvious based on the skilled artisan recognizing the amount of nanotubes or particles in the electrode relative to total carbon in the electrode as a result-effective variable that can be routinely optimized.  In this case, the amount of nanotubes would have a direct effect on the frictional forces described in [0025] that are a goal of the invention.  It would be obvious to optimize the amount of nanotubes serving as a catalyst support relative to all carbons serving as catalyst supports to optimize the frictional forces and to obtain an electrode that has the desired properties.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding claim 9, this claim recites that the average angle formed by a reference line that extends in the first direction (inclined direction) and the lengthwise direction of the fibers is 30 degrees or less.  This limitation would be obvious on the basis of the disclosure in several places of JP ‘350 that the tubes are inclined in substantially the same direction (see in particular second half of [0006] and [0013]).  Thus, the deviation of any one nanotube from the overall direction of inclination would not exceed 30 degrees.  


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 in view of Mizutani et al. as applied to claims 8-10 above, and further in view of JP 2010-205428.
JP ‘350 does not expressly teach that when viewed from the stack direction, the first direction matches an average flow path direction of the first gas flow path (claim 11), or that the fibers are inclined such that the diffusion-layer side end portions are located on a downstream side of the average gas flow direction (claim 13). 
JP 2010-205428 is directed to an electrode layer for a fuel cell.  In the electrode layer, portions of carbon nanotubes are inclined along a gas flow path (Fig. 2, arrow).  The nanotubes are arranged to be “facing” the gas flow (261), or “along” the gas flow (263) (Fig. 2, [0017]-[0018]).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (angling carbon nanotubes in the direction of a gas flow path) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to orient the nanotubes in the catalyst layer of JP ‘350 to be inclined in the same direction as a gas flow path, on average.  Further, it would have been obvious to orient at least some of the nanotubes of JP ‘350 to be inclined such that the diffusion-layer ends of the nanotubes are located on the downstream side (263 in JP ‘428).  As discussed in JP ‘428, orienting the nanotubes in the orientations exemplified by “261” and “263” produces structures where the flow of water is either obstructed or promoted ([0018], [0019]).  It would be obvious to employ one or both orientations in the catalyst layer of JP ‘350 to better control water flow to or from the catalyst layer.  Accordingly, claims 11 and 13 would be obvious.
Regarding claim 12, this claim recites that the gas flow path includes a plurality of first linear portions oriented in the first direction, wherein the proportion of total length of the first portions relative to a total length of the gas flow path is 80-100%.  This limitation effectively covers embodiments having parallel linear flow channels, or a long serpentine flow channel.  Both of these configurations are well known in the art, and therefore obvious to employ in JP ‘350.  Further, it would be obvious to orient the gas flow path along the first direction (inclined direction) as set forth in JP ‘428, to manage water effectively.  

Response to Arguments

Applicant’s arguments filed May 26, 2022 have been fully considered but they are not persuasive.   Applicants state that “when using the ‘substrate with oriented carbon nanotubes’ of JP ‘350, a skilled person would not be motivated to use a particulate carbon member in combination, because it is difficult to allow a particulate conductive member to be mixedly present on the substrate on which the carbon nanotubes have already been oriented.”  However, this argument is not persuasive.  It is noted that JP ‘350 describes a process for “filling in” the nanotube layer wherein the nanotubes are vertically oriented in [0017]-[0020].   First, the catalyst material solution is deposited on the surface of the nanotubes and then dried and reduced.  Next, the coating with ionomer is performed.  Finally, the electrode is subjected to a heating roll press to orient the nanotubes in the same direction.  During the process disclosed by JP ‘350, the position is taken that it would have been obvious to incorporate the further particulate carbon material supporting catalyst into the ionomer, and impregnating the mixture into the vertical nanotube array.  Such a modification is well within the auspices of one skilled in the art, provided the initial rationale for incorporating the further carbon material supporting catalyst.  Accordingly, Applicant’s argument is not persuasive.  Applicant further states that “If one tries to forcibly fill a ‘particulate conductive material’ into the ‘substrate with oriented carbon nanotubes,’ the orientation would be lost.”  This argument is also not persuasive because the reference discloses two coating/impregnation steps (first the catalyst, second the ionomer) on the vertically-oriented array without the array losing its orientation (it is presumed that Applicant is referring to a “vertically oriented” nanotube array on a substrate, as the heat press to form the “angled” orientation is the last step performed on the electrode).  Thus, the reference already teaches a process wherein the orientation of the nanotube array is not altered during impregnation. Therefore, position is taken that the skilled artisan would know how to form an electrode layer with additional components mixed into the ionomer without altering the orientation of the nanotube array.  As such, the argument is not deemed persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 16, 2022